Citation Nr: 0703180	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  03-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to September 27, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss from September 27, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to February 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for bilateral hearing loss, rated 
noncompensable from October 2002.  In November 2003, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.  

This case was before the Board in September 2004 when it was 
remanded for additional development.  A June 2006 rating 
decision granted an increased rating effective from September 
24, 2004.  The issues have been characterized to reflect that 
"staged" ratings are assigned. 

The matter of entitlement to a rating in excess of 20 percent 
for bilateral hearing loss from September 27, 2004 is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDING OF FACT

Prior to September 27, 2004, the veteran's hearing acuity was 
not shown to have been worse than level II in the right ear 
and worse than level I in the left ear.




CONCLUSION OF LAW

Prior to September 27, 2004 a compensable rating for 
bilateral hearing loss was not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, Tables VI and VII, Diagnostic Code (Code) 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claim decided herein.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A.  § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, an October 
2002 letter explained the evidence necessary to substantiate 
the claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or information he had that might support 
his claim.  A June 2003 statement of the case (SOC) provided 
the veteran with notice of the criteria for rating hearing 
loss .  In a June 2006 letter, the veteran was given notice 
regarding ratings and effective dates of awards.  He has had 
ample opportunity to respond/supplement the record.  The case 
was readjudicated in an August 2006 supplemental SOC.  
Neither the veteran nor his representative alleges that 
notice has been less than adequate.

The veteran's pertinent treatment records have been secured.  
For the time period at issue herein, the veteran has not 
identified any records of VA or private evaluations or 
treatment for hearing loss that remain outstanding.  
Significantly, hearing loss ratings are based on puretone 
audiometry and controlled speech discrimination testing by a 
state-licensed audiologist.  The RO arranged for a VA 
audiological evaluation (with audiometric studies) in April 
2003 (and again in September 2004).  VA's duty to assist is 
met as to any development for evidence pertaining to the time 
period addressed herein.  

Factual Background

Private treatment records dated from 1997 to 2002 note that 
the veteran was being followed for complaints of hearing 
loss.  He was fitted for hearing aids.  In October 2002, he 
submitted a claim seeking service connection for bilateral 
hearing loss.  

On VA audiological evaluation in April 2003, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
25
75
90
80
LEFT
-
20
60
70
75

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.

By rating decision in April 2003, the RO granted service 
connection for bilateral hearing loss disability, and 
assigned a noncompensable evaluation, effective October 7, 
2002.  Thereafter, the veteran disagreed with the rating 
assigned.

A June 2003 statement from the veteran's private audiologist 
notes the veteran's history of mild sloping to profound 
sensorineural hearing loss bilaterally.

In a November 2003 statement, the veteran's employer stated 
that the veteran had been an associate with the company since 
1998.  It was noted that the veteran had successfully 
"helped a number of manufacturers . . . reduce their 
operating costs."  It was also noted that the veteran's 
hearing problem prevented him from participating in customer 
training programs.  Because the veteran could not be 
effective in a training role, "his assignments are typically 
those that don't require extensive customer interaction."

On September 27, 2004 the veteran was afforded another VA 
audiological evaluation, and audiometry at that time was the 
basis for the "staged" increase for the time period that 
will be addressed in the remand that follows.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in 38 C.F.R. § 4.85, table VI, represent nine 
categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
on puretone audiometry testing.  The numeric designation of 
impaired efficiency (I through XI) are determined for each 
ear by intersecting the horizontal row for the percentage of 
discrimination and the vertical column for puretone decibel 
loss; thus, for example, with a percent of discrimination of 
70 and average puretone decibel loss of 64, the numeric 
designation is V for one ear.  The numeric designations are 
then applied to 38 C.F.R. § 4.85, table VII to determine the 
appropriate rating.

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on puretone 
thresholds alone, under Table VIA.  38 C.F.R. § 4.85(c).
The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v.  
Derwinski, 1 Vet. App. 49, 55 (1990).

The only official (appropriate for rating purposes) 
audiometry of record for the time period prior to September 
27, 2004 is that in April 2003 VA audiogram, when average 
puretone thresholds were 68 decibels, right ear, and 56 
decibels, left ear, and speech recognition was 94 percent, 
bilaterally.  Under Table VI such findings warrant 
designations of Level "II" hearing acuity for the right ear 
and Level "I" hearing acuity for the left ear.  As right 
puretone thresholds on April 2003 audiometry reflect an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(b), i.e., puretone threshold at 1000 hertz less than 
30 and thresholds for 2000, 3000, and 4000 hertz all 70 
decibels or above, the hearing acuity level numeric 
designation may be derived under Table VIA.  The 68 decibel 
right ear average puretone threshold warrants a designation 
of level VI under Table VIA and 38 C.F.R. § 4.86(b) (Level V 
under Table VIA elevated to VI under § 4.86(b)).  As that is 
more favorable to the veteran than the right ear level 
designation found under Table VI, it will be the one applied.  
Under Table VII, numeric designations of "I" for the better 
ear and "VI" for the poorer ear warrant a noncompensable 
rating.  Consequently, the disability is properly evaluated 
as noncompensable under the schedular criteria.

The Board acknowledges the veteran's contention that his 
hearing loss was disabling to a compensable degree prior to 
September 27, 2004.  However, the noncompensable rating 
assigned for that period reflects the greatest degree of 
disability objectively shown (by official audiometry) during 
that period.  See Fenderson, supra.  As the evaluation of 
hearing loss must be based on authorized objective testing, 
the Board has no real discretion in this regard and must 
predicate its determination on the results of the April 2003 
audiometry.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet.  
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In the case at hand, the veteran did not require frequent 
periods of hospitalization for his hearing loss for the 
period prior to September 27, 2004, and his treatment records 
for the period are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  

The Board does not doubt that limitations caused by hearing 
loss and the need to wear hearing aids had an adverse impact 
on employability for the period at issue; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App.  289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  While the veteran's employer 
noted that the veteran's hearing problems prevented him from 
participating in customer training, he also stated that he 
instead received assignments that did not require extensive 
customer interaction.  Furthermore, the veteran was 
successful at these assignments.  Consequently, the 
noncompensable rating assigned for the period prior to 
September 27, 2004, adequately reflects the clinically 
established impairment experienced by the veteran, and a 
higher rating for that period is not warranted. 


ORDER

A compensable rating for bilateral hearing loss is denied for 
the period prior to September 27, 2004.


REMAND

Regarding the matter of a rating in excess of 20 percent for 
bilateral hearing loss from September 27, 2004, it is 
noteworthy that the most recent VA audiological evaluation 
was in September 2004.  The veteran complained during a 
February 2005 VA audiological consultation of worsening 
hearing acuity since that time.  The treatment records 
indicate that audiometric testing was conducted; however, the 
test results are not of record.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Furthermore, a contemporaneous VA 
examination is deemed necessary.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that VA should have 
scheduled the appellant for another audiology examination 
where appellant complained of increased hearing loss two 
years after the last examination).  In this case, it has been 
more than two years since the last VA examination.  In view 
of the progression of hearing loss disability shown by the 
two VA audiological evaluations of (in April 2003 and in 
September 2004), it is plausible that the veteran's hearing 
loss has increased in severity since the September 2004 
examination.  

The Board regrets any further delay in this case.  However, 
in light of the foregoing the case must be REMANDED to the RO 
for the following: 

1.  The RO should obtain copies of all 
outstanding, relevant VA treatment 
records from the Danville VA Medical 
Center.  In particular, the reports of 
any audiometry in February 2005 should be 
associated with the claims file. 

2.  The RO should then arrange for the 
veteran to be afforded a VA audiological 
evaluation (with audiometric studies) to 
determine the current severity of his 
bilateral hearing loss.  The examiner 
should review the veteran's claims file 
in conjunction with the examination, and 
should also provide an opinion as to the 
impact of the disability on the veteran's 
ability to work.  The examiner should 
explain the rationale for all opinions 
expressed. 

3.  The RO should readjudicate the matter 
of the rating (in excess of 20 percent) 
for bilateral hearing loss from September 
27, 2004.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate SSOC, and afford the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


